DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Davis and Caudell fail to disclose sending a request to a trick mode controller to enforce trick mode settings associated with a marker as claimed. It appears that applicant makes said argument under the assumption that the trick mode controller is a device other than the microprocessor of the receiver device itself. The claims currently only require sending marker information to a controller which then sends instructions to hardware which enforce trick mode settings associated with said marker information. The outstanding prior art rejection addresses these limitations by citing Davis for teaching a marker with individual bits which indicate trick mode permissions within a transport stream, wherein said marker is sent to the central processor. The central processor then enforces said permissions via instructions sent to the receiver hardware which cause the rendering of content.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Paragraphs 0054-0060 of applicant’s originally filed specification describe a trick mode controller located at a server which inserts markers, stores trick mode restriction information in a database, and receives requests from a separately located delivery platform (fig. 2). While the prior art provides examples of sending trick mode control information between devices to solve other problems, see for example Goetz et al. (10,194,189 col. 14 lines 26-38) and Maes (2018/0146237 paragraphs 0064-0074), the prior art does not specifically teach or suggest a separately located trick mode controller located on the server side of a content delivery network as illustrated in fig. 2. Applicant is advised to amend the claims to more closely encompass the invention described in the specification (paragraphs 0054-0060) and illustrated in fig. 2, which describe a trick mode controller that is specifically located on the server-side and receives requests from remotely located delivery platforms for trick mode enforcement instructions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (2003/0007664, provided by applicant) [Davis] in view of Caudell (2017/0034579, of record).
Regarding claims 1, 8, and 15, Davis discloses a method comprising: 
receiving, by a computing device, a transport signal stream (e.g. PPV content, paragraph 0023); 
detecting a marker inserted in the transport signal stream at a point in time of the transport signal stream,  (watermark, paragraph 0024), wherein the marker comprises an indication to send a request to a trick mode controller for one or more instructions to enforce one or more trick mode settings associated with the marker; receiving, from the trick mode controller, the one or more instructions to enforce one or more trick mode settings associated with the marker, wherein the one or more trick mode settings associated with the marker indicate control of a trick mode to be enforced for a time duration subsequent to the point in time of the transport signal stream during presentation of content associated with the transport signal stream; and enforcing, during the presentation of the content associated with the transport signal stream, control of the trick mode (usage rules, paragraph 0023).
Davis fails to disclose the transport signal stream comprises one or more first segments associated with content and one or more second segments associated with an advertisement, wherein the detected marker specifically disables the use of fast forward trick mode during presentation of the one or more second segments, wherein the fast forwarding trick mode is enabled during presentation of the one or more first segments.
In an analogous art, Caudell teaches automatically disabling the use of fast forward trick mode during presentation of commercials to ensure that commercial exposure bought by advertisers is seen by viewers (paragraph 0005).


Regarding claims 3, 10, and 17, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, wherein the one or more instructions comprise information regarding at least one of time point offsets, content duration, or the duration of time that the fast forwarding trick mode is to be disabled (Davis paragraph 0024, where the duration is defined as the length of the commercial break, Caudell paragraph 0005).

Regarding claims 4, 11, and 18, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, wherein the marker comprises a universal unique identifier (8 bit watermark, Davis paragraph 0024).

Regarding claims 5, 12, and 19, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, further comprising sending, to a trick mode controller, an indication that the marker has been encountered at the point in time of the transport signal stream (“watermark data is decoded from incoming video” Davis paragraph 0011).

Regarding claims 6, 13, and 20, Davis and Caudell disclose the method, device, and computer readable storage medium of claims 1, 8, and 15, further comprising: sending, to a trick mode controller, a request for the one or more instructions; and receiving, from the trick mode controller, the one or more instructions (central processor of receiver device performs operations disclosed by Davis, see for example paragraphs 0006 and 0011, wherein data is both extracted and in turn acted upon by a receiver device decoding a received transport stream, such that a user attempting to perform trick mode play during a presentation, permission is first acquired from said controller, see paragraphs 0023-0024).

Regarding claims 7 and 14, Davis and Caudell disclose the method and device of claims 6 and 13, further comprising sending, to the trick mode controller, an indication that the one or more instructions are being enforced (whether bits are set to “O” or “1”, Davis paragraph 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421